United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-4324
                                      ___________

Johnnie L. Ruth,                         *
                                         *
          Appellant,                     *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Togo D. West, Jr., Secretary of the      *
Army,                                    * [UNPUBLISHED]
                                         *
          Appellee.                      *
                                    ___________

                           Submitted: August 4, 1998
                               Filed: August 10, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Johnnie L. Ruth appeals the district court&s1 adverse grant of summary judgment
in this employment discrimination action. We have carefully reviewed the record and
the parties& briefs, and conclude that the district court did not err. Accordingly, we
affirm the judgment of the district court for the reasons set forth in its opinion. See 8th
Cir. R. 47B.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-